EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18 line 21 after the second instance of “tape” delete “toll” and insert - - - roll - - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a toy or method of laying down a toy play surface on a target surface by having a vehicle body with rotatable wheels, an interior compartment with a rotatable spindle on which is mounted a tape roll that forms the toy play surface and a first drive roller forming one of the wheels that directly contacts both the target surface and the first tape roll and is positioned forward of the spindle, wherein a mechanism applies an urging force to the drive roller to bias the drive roller in a direction toward the spindle to maintain the constant contact with the tape roll on the spindle while the roller also remains in direct contact with the target surface such that the portion in direct contact with the target surface is free of contact with the tape roll as it moves over the target surface.
The prior art also failed to disclose a toy for laying down a toy play surface having a vehicle body with rotatable wheels, an interior compartment with a first rotatable spindle on which is mounted a tape roll that forms the toy play surface, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711